DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Acknowledgement is made to the amendment received 02/15/2022. 
Acknowledgement is made to the amendment of claims 1, 4, 6, 7, 8, and 15.
Claims 1-19 are pending. A complete action on the merits appears below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0245821 to Zachman (herein after “Zachman”) in view of U.S. Patent Application No. 2006/0287650 Cao et al. (herein after “Cao”).
Regarding claim 1, Zachman teaches an apparatus for providing therapy to tissue (Fig. 1; cryosurgical system 10) comprising: 
a flexible shaft (Fig. 1; flexible cryoprobe or catheter 20) with a distal end and a proximal end (¶[0010] discusses the medical device including an elongate probe defining proximal and distal ends); and 
a therapy structure (Fig. 3; ablation catheter 20 includes a flexible member 22 having a thermally-transmissive region 24), where the therapy structure is coupled with the distal end of the flexible shaft, where the therapy structure comprises 
an inlet to receive a pressurized coolant from a supply line (Fig. 3; the thermally-transmissive region 24 contains cooling fluid supply line 26), 
a plurality of openings to provide the pressurized coolant to an expansion chamber (Fig. 3; fluid supply lines include a plurality of Joule-Thomson orifices 31 along the longitudinal length), and 
an outlet to receive a de-pressurized coolant from the expansion chamber (Fig. 3; fluid exhaust path 27 exhausts the cryogenic fluid from the thermally-transmissive region 24).
However, Zachman fails to teach the therapy structure as a planar therapy structure, wherein the planar therapy structure is configured to extend along a plane that is substantially normal to a longitudinal axis of the flexible shaft.
Cao teaches an ablation catheter with a fluid distribution structure for the purpose of temperature control (¶[0015]). Cao further teaches the therapy structure as a planar therapy structure, wherein the planar therapy structure is configured to extend along a plane that is substantially normal to a longitudinal axis of the flexible shaft (¶[0056] discusses the ablation electrode section as making a generally circular or C-shaped configuration. This distal end being oriented in an orthogonal manner with relation to the longitudinal axis of the straight section of the catheter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Cao into the device of Zachman as Cao teaches the benefit of a circumferential lesion for the purpose of treating specific tissue, such as that of the heart (¶[0021]). 
Regarding claim 2, Cao further teaches the apparatus of claim 1, wherein the plurality of openings each have a corresponding size to control a flow rate of the coolant from the inlet into the chamber (¶[0065] discusses the dispersion portholes as being utilized in the manner formed so as to create a desired effect in the flow rate and thus a desired effect in the lesion. The exemplary desired result being a more evenly distributed flow rate for a more uniform lesion). From the prior incorporation, discussed in claim 1, of Cao into Zachman, Zachman teaches this chamber as specifically being an expansion chamber (¶[0007] discusses the distal thermally-transmissive region as being used for Joule-Thomson expansion of the cooling gas.).
Regarding claim 4, Cao further teaches the apparatus of claim 1, wherein the apparatus is configured to provide the therapy to endocardial tissue of a myocardium via an intravascular approach flexible (Fig. 19 displays the invention being utilized to ablate tissue of the heart by being inserted through the inferior vena cava 76, with the distal end 20 of the catheter 22 being in contact with the endocardial layer of the left superior pulmonary vein 70, this procedure being done for the purpose of treating the myocardium, as improper electro—chemical signals passing through this location of the heart created abnormal contraction and relaxation of this muscle, which are referred to as arrythmias [0006]- [0008]).
Regarding claim 6, Cao further teaches the apparatus of claim 1, wherein the planar therapy structure is a hoop (¶[0056] discusses the ablation electrode section as making a generally circular or C-shaped configuration.).
Regarding claim 9, Zachman teaches a system (Fig. 1; cryosurgical system 10) comprising: a coolant source (Fig. 1; cryogenic fluid supply), wherein the coolant source generates a pressurized coolant (¶[0007] discusses the device as being able to achieve an extremely low temperature by using Joule-Thomson expansion of the cooling gas); 
a coolant control, wherein the coolant control controls the coolant source and the pressurized coolant (¶[0023] discusses the controller as being configured to increase or decrease the pressure and controlling/regulating the flow of cryogenic fluid into the catheter); 
a catheter (Fig. 1; catheter 20), wherein the catheter is coupled with the coolant source and the catheter comprises: 
a therapy structure  (Fig. 3; ablation catheter 20 includes a flexible member 22 having a thermally-transmissive region 24), where the therapy structure is coupled with the distal end of the shaft, where the therapy structure comprises 
an inlet to receive the pressurized coolant from the coolant source (Fig. 3; the thermally-transmissive region 24 contains cooling fluid supply line 26); 
a plurality of openings to provide the pressurized coolant to an expansion chamber, wherein the inlet and the outlet pass through an expansion chamber end wall at a proximal end of the expansion chamber and the plurality of openings are coupled with the inlet and are inside the expansion chamber (Fig. 3; fluid supply lines include a plurality of Joule-Thomson orifices 31 along the longitudinal length), and 
an outlet to receive a de-pressurized coolant from the expansion chamber (Fig. 3; fluid exhaust path 27 exhausts the cryogenic fluid from the thermally-transmissive region 24).
However, Zachman fails to teach the therapy structure as a planar therapy structure, wherein the planar therapy structure is configured to extend along a plane that is substantially normal to a longitudinal axis of the flexible shaft.
Cao teaches an ablation catheter with a fluid distribution structure for the purpose of temperature control (¶[0015]). Cao further teaches the therapy structure as a planar therapy structure, wherein the planar therapy structure is configured to extend along a plane that is substantially normal to a longitudinal axis of the flexible shaft (¶[0056] discusses the ablation electrode section as making a generally circular or C-shaped configuration. This distal end being oriented in an orthogonal manner with relation to the longitudinal axis of the straight section of the catheter).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Cao into the device of Zachman as Cao teaches the benefit of a circumferential lesion for the purpose of treating specific tissue, such as that of the heart (¶[0021]). 
Regarding claim 16, 17, and 19 the recited methods are considered inherent in the ordinary use of the apparatus as described in claims 1-2, and 9 as rejected by the Zachman/Cao reference. 

Claims 3, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0245821 to Zachman (herein after “Zachman”) in view of U.S. Patent Application No. 2006/0287650 Cao et al. (herein after “Cao”) further in view of U.S. Patent Application No. 2017/0215951 to Wang et al. (herein after “Wang”).
Regarding claim 3, Zachman in view of Cao teaches the apparatus of claim 1. 
However, Zachman/Cao fails to teach the apparatus wherein each of the plurality of openings further comprise a nozzle wherein each nozzle is selectively activated by a controller.
Wang teaches a system for monitoring and controlling tissue ablation through received real-time feedback data such as temperature (¶Abstract, [0012]). This data is then used by the controller for controlling the application of a fluid connection, through a plurality of openings, to the distal tip (¶[0053], [0097]). Wang further teaches the apparatus wherein each of the plurality of openings further comprise a nozzle wherein each nozzle is selectively activated by a controller (¶[0099]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wang into the device of Zachman/Cao as Wang teaches each aperture being independently controllable as beneficial to customize the ablation shape or geometry (¶[0099]). 
Regarding claim 14, Wang further teaches system of claim 9, wherein the plurality of openings are selectively activated to control a flow of the coolant from the inlet into the expansion chamber (¶[0099]).
Regarding claim 15, Cao further teaches system of claim 14, wherein the planar therapy structure is a hoop (¶[0056] discusses the ablation electrode section as making a generally circular or C-shaped configuration).
Regarding claim 18, the recited methods are considered inherent in the ordinary use of the apparatus as described in claims 3 and 14 as rejected by the Zachman/Cao/Wang reference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0245821 to Zachman (herein after “Zachman”) in view of U.S. Patent Application No. 2006/0287650 Cao et al. (herein after “Cao”) further  in view of  U.S. Patent Application No. 20180185082 to Fischer et al. (herein after “Fischer”).
Regarding claim 5, Zachman in view of Cao teaches the apparatus of claim 1. 
However, Zachman/Cao fails to teach the apparatus wherein the planar therapy structure further comprises a first wall portion with a first cross-section and a first thermal conductivity and a second wall portion with a second cross-section and a second thermal conductivity where the first and second cross-sections are different and the first and second thermal conductivities are equal.
Fischer teaches an ablation applicator for ablating tissue with an ablation medium being supplied to the ablation applicator through a variety of openings along a lumen (¶Abstract).
Fischer further teaches the apparatus wherein the planar therapy structure further comprises a first wall portion with a first cross-section and a first thermal conductivity and a second wall portion with a second cross-section and a second thermal conductivity where the first and second cross-sections are different and the first and second thermal conductivities are equal (¶ [0062]- [0069] discusses taking measures to adjust parameters such as wall thickness to adjust the conductivity through the tubular body to the tissue).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Fischer into the device of Zachman/Cao as Fischer teaches (¶[0033] & [0069] & [0223]- [0225]) the device as utilizing a variety of manners to create a more uniform temperature distribution when ablating or adjusting the temperature of tissue.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0245821 to Zachman (herein after “Zachman”) in view of U.S. Patent Application No. 2006/0287650 Cao et al. (herein after “Cao”) further in view of U.S. Patent Application 2014/0031804 to Lalonde (herein after “Lalonde”).
Regarding claim 7, Zachman in view of Cao teaches the apparatus of claim 1.
However, Zachman/Cao fails to teach the apparatus wherein the planar therapy structure is a spiral.
Lalonde teaches a system for ablating a tissue region including a deformable distal portion in contact with a tissue region (¶Abstract). Lalonde further teaches the apparatus wherein the planar therapy structure is a spiral (¶[0021] teaches the helical distal portion as deforming the distal portion into a substantially concentric spiral). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Lalonde into the device of Zachman/Cao as Lalonde teaches the spiral shape of the deformable helical distal portion as allowing for the user to control the size of a substantially circular lesion (¶[0031]- [0032]). 

Claims 8 and 10- 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0245821 to Zachman (herein after “Zachman”) in view of U.S. Patent Application No. 2006/0287650 Cao et al. (herein after “Cao”) further in view of U.S. Patent Application No. 2017/0143412 to O’Fallon (herein after “O’Fallon”).
Regarding claim 8, Zachman in view of Cao teaches the apparatus of claim 1. 
However, Zachman/Cao fails to teach the apparatus, wherein the apparatus further comprises a plurality of electrodes positioned along a length of the planar hoop structure and circumferentially positioned about a longitudinal axis of the flexible shaft.
O’Fallon teaches systems and methods for providing and using a catheter. O’Fallon further teaches the apparatus further comprises a plurality of electrodes positioned along a length of the structure and circumferentially positioned about a longitudinal axis of the flexible shaft (Fig. 1; the catheter body has multiple ring electrodes 22 disposed along its length). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of O’Fallon into the system of Zachman/Cao as O’Fallon teaches the common use of electrode catheters in medical practice for stimulation, ablation and mapping (¶[0002]).
Regarding claim 10, Zachman in view of Cao teaches the system of claim 9.
However, Zachman/Cao fails to teach the system wherein the system further comprises a mapping system for generating a map of a location in a body.
O’Fallon further teaches the system wherein the system further comprises a mapping system for generating a map of a location in a body (¶[0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of O’Fallon into the system of Zachman/Cao as O’Fallon teaches the common use of electrode catheters in medical practice for stimulation, ablation and mapping (¶[0002]). 
Regarding claim 11, O’Fallon further teaches the system of claim 9, wherein the system further comprises an ablation system for ablating tissue (Fig. 9; system 200), wherein the ablation system comprises a signal generator catheter (Fig. 9; console 202 comprises an RF generator 208 and a driver circuit to drive field generators to generate magnetic fields within the body of the patient and electrical signals ¶[0042]- [0043]) and an electrode (Fig. 1; multi-electrode ablation catheter 10 comprises a tip electrode 12) coupled with a distal end portion of the catheter.
Regarding claim 12, O’Fallon further teaches the system of claim 9, wherein the catheter further comprises an electrode, wherein the electrode is located proximate the distal end (Fig. 1; the catheter body has multiple ring electrodes 22 disposed along its length).
Regarding claim 13, O’Fallon further teaches the system of claim 12, wherein the electrode detects cardiac signals and delivers ablation energy (¶[0002] discusses the radiofrequency electrode catheter as being used to stimulate and map electrical activity in the heart and to ablate sites of aberrant electrical activity).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection, such as the amendments of claims 1 & 4.
Specifically, applicant’s arguments of the limitations that art not taught by the Abboud reference are moot in view of the new rejections under Zachman and Cao. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794